Citation Nr: 0127724	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include a right great toe amputation.

2.  Entitlement to service connection for Buerger's disease, 
with right great toe amputation.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active military duty from March 1954 to March 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision the Department 
of Veterans Affairs (VA) regional office in Jackson, 
Mississippi (RO).  The RO determined that the veteran's claim 
of service-connection for Buerger's disease with amputation 
of the right great toe (claimed as frostbite with loss of the 
right great toe) was not well grounded.  

In February 2000 the Board denied the veteran's claim of 
entitlement to service-connection for Buerger's disease with 
amputation of the right great toe (claimed as frostbite with 
loss of the right great toe) as not well grounded.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 order, the Court 
granted the VA General Counsel's Opposed Motion for Remand 
and to Stay Further Proceedings.  The Board's decision was 
vacated and the appellant's claim was remanded for additional 
proceedings pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the October 1996 and January 1997 rating 
decisions, the December 1996 statement of the case (SOC), the 
January 1997, October 1997, April 1999 and July 1999 
supplemental statements of the case (SSOC) as well as the May 
1996 and June 1996 RO letters.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in October 1998.  

4.  Service medical records do not show that the veteran 
suffered frostbite while on active duty.  

5.  Service medical records do not show that the veteran 
suffered Buerger's disease while on active duty.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  Frostbite was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2001).  

3.  Buerger's disease was not incurred in or aggravated by 
the veteran's active duty.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arteriosclerosis or thromboangiitis (Buerger's 
disease) become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

The service medical records are entirely negative for any 
complaint, findings or any treatment for cold exposure, to 
include frostbite, or Buerger's disease.  The veteran's 
service separation examination conducted in February 1957, 
showed no abnormalities of the musculoskeletal system, to 
include the right great toe, and there were no findings of a 
cardiovascular disorder, to include Buerger's disease.  

Subsequent to service discharge, private medical records 
reveal that the veteran was hospitalized in 1963 for 
recurrent, superficial thrombophlebitis of the right lower 
extremity.  The Report of Consultation provided that there 
was nothing in the veteran's history to suggest any factor in 
relation to the illness.  Of possible significance was the 
fact that the veteran was somewhat intolerant to exposure of 
his hands to either heat or cold.  Either of these would 
produce aching in the ends of his fingers but the physician 
could get no history of actual blanching.  On examination the 
dorsalis pedis and posterior tibial pulses appeared normal 
bilaterally.  The superficial thrombophlebitis in the right 
lower extremity was resolving and the physician could see no 
new areas in this leg or the other one.  There was the 
possibility of thromboangiitis obliterans, which occasionally 
may involve veins and which occasionally, may present in this 
fashion before definite evidence of involvement of the 
arteriole system.  At that time there was no history of 
symptoms of peripheral arteriole insufficiency.  

The Discharge summary presented that the veteran was also 
found to be quite a heavy smoker and had indications of 
reduced peripheral pulsations.  The physician stated that 
this hospitalization represented thromboangiitis obliterans 
in its early phase.  The veteran was warned about the 
practice of smoking, which he stated that he had ceased 
doing.  

Between 1963 and 1971, the veteran continued to experience 
recurrent phlebitis of both lower extremities.  In March 
1971, the veteran was admitted with findings of an ischemic 
right great toe and obliterated pulses from the popliteal 
fossa on down.  Popliteal pulsation was present.  The veteran 
underwent an arteriogram that revealed total obliteration of 
the runoff of the popliteal artery and was classified as 
having arteriosclerosis obliterans.  He was also classified 
as having Buerger's disease.  The veteran also underwent a 
sympathectomy of the right side, which relieved ischemic pain 
except for discomfort of the right great toe.  The right 
great toenail was removed and a subungual infection was 
drained.  Thereafter, gangrene of the great right toe was 
diagnosed and the veteran's right great toe was amputated.  
The pathology report found a gangrenous toe with vessel 
showing extensive thromboangiitis consistent with Buerger's 
disease.  The diagnosis was gangrene of the right great toe, 
secondary to Buerger's disease.

In a report dated in 1980, studies conducted by a private 
physician failed to indicate significant occlusive arterial 
disease, but did show a reduced blood flow in the toes, noted 
as probably due to vasospasm.  Venous studies demonstrated 
impaired venous emptying, bilaterally, worse on the left.  A 
possible neuroma formation on the amputation site was also 
found.  

An additional statement was received from this private 
physician dated in July 1997 indicated that the veteran had 
no recurrences, no evidence of proximal extension of his 
condition, no evidence of collagen vascular disorder, and no 
evidence of peripheral arteriosclerosis.  The private 
physician noted that although the pathology report indicated 
extensive thromboangiitis consistent with Buerger's disease, 
similar histologic findings were observed in cases of 
frostbite injury.  He found that the veteran's history of 
frostbite injury was compatible with his subsequent "medical 
problems."  He concluded that that the veteran suffered first 
and second degree frostbite which fortunately proceeded to 
uneventful healing.  However, it left him with digital 
arterial obliteration and arteriospasm.  The right great toe 
was obviously more seriously affected.  However, the other 
toes also showed evidence of diminished perfusion.  His 
frostbite injury also caused a pain syndrome and an increased 
propensity for thrombophlebitis.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

The VA examined the veteran in October 1998 and the examiner 
indicated that the claims filed had been reviewed.  The 
veteran reported that he smoked while in the Marine Corps.  
The right great toe had been amputated.  The diagnoses 
included Raynaud's phenomenon, status post sympathectomy; 
right great toe amputation; arthritis in ankles and toes; 
hypertrophic nails; atrophy of the metatarsophalangeal and 
interphalangeal joints, skin thickening and thinning; and 
causalgia all of which were related to cold injury.  

The veteran's sister submitted a statement dated in August 
1997, that the veteran wrote her while he was in service that 
his feet became "frost bitten" during winter training.  The 
veteran's company commander, in June 2000, wrote that the 
veteran was correct in his dates that they were at Cold 
Weather Training.  The commander could not remember the 
specific instances of those who suffered frostbite but 
indicated that the equipment and clothing were woefully 
inadequate.  He stated that it began to snow shortly after 
they left the camp and that it continued to snow into the 
evening.  The commander remembered an incident when one 
member's guitar was frozen and exploded due to the cold.  The 
veteran submitted documentation that he worked in the 
refrigeration industry but was not exposed to cold during the 
course of his employment.

The veteran testified at his personal hearing before the RO 
in August 1997, and before the Board in November 1999, that 
while in service he was exposed to the cold during winter 
training in California.  He testified that thereafter he was 
treated for blisters on his feet.  He is competent to 
describe his exposure to cold, which is to say that his feet 
were cold during winter training in California.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2)).  However, the Board has a duty to analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for it's rejection of any material 
evidence favorable to the claimant.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1991).  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 51 
(1995).  In this case, the Board finds that the claimant's 
statements are not credible due to a showing of interest.  
The veteran has a significant financial interest in the 
outcome of these proceedings.  Without proof, it must not be 
accepted as fact that he sustained frostbite during service 
when he was exposed to cold during winter training in 
California, because this allegation is not substantiated by 
the service medical records.  See Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), the Court held that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  But where, as here, the determinative issue 
is medical causation, then the veteran's lay testimony must 
be supported by objective medical evidence.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. 
Brown, 13 Vet. App. 230 (1999).  

The Board notes that the report from the private physician in 
1997 and the VA examination report in 1998 stated that the 
veteran's records, to include his service medical records and 
post service medical records had been reviewed.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Nevertheless, the 
Board finds that any conclusion that the veteran's amputation 
of the right great toe or any other findings were related to 
a cold injury incurred in service has no probative value, as 
there is no competent medical evidence in the record that the 
veteran incurred frostbite in service, other than his own 
statements.  

With regard to the history of cold injury the October 1998 VA 
examiner indicated that the circumstances of the cold injury 
were in Japan in 1954 at a mountain base camp.  The signs and 
symptoms at the time of acute injury were swollen and 
blistered feet.  The type of treatment and where it was 
administered was medication applied to the toes.  However, 
the information provided by the examiner is not found in the 
service personnel or medical records.  For example, the 
service personnel records do not show and the veteran has 
never contended that he was ever stationed in Japan.  Another 
example is that the service medical records do not show that 
the veteran was seen for swollen and blistered feet or that 
medication was applied to his toes.  See Black v. Brown, 5 
Vet. App. 177 (1993) the Court determined that medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by appellant and on 
unsupported clinical evidence); Swann v. Brown, 5 Vet. App. 
229 (1993) (Board not bound to accept opinions of two doctors 
who made diagnoses of post-traumatic stress disorder almost 
20 years following appellant's separation from service and 
who necessarily relied on history as related by appellant. 
"Their diagnoses can be no better than the facts alleged by 
appellant.").  In this instance the physicians, both private 
and VA, medical opinions were based on unsupported clinical 
evidence.  There is no clinical evidence of frostbite during 
service.  

The earliest diagnosis of a cold injury residual was 1963, 
which was over five years after the veteran's active duty 
service.  Moreover, the veteran's service medical records are 
negative for any evidence of frostbite or Buerger's disease 
while in service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of frostbite or Buerger's 
disease on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran contends that those records documenting a cold 
injury are missing from his service medical records.  To 
illustrate this point, he notes that he also incurred an 
injury to his nose for which he required stitches.  The 
records indicating the injury to the veteran's nose are not 
of record, but the scar on his nose was noted on his service 
separation examination.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; and records from other Federal agencies.  VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(c)(2)).  

In this regard, the Board notes that the RO requested the 
veteran's service medical records and clinical records from 
the National Personnel Records Center in 1996 and 1999, as 
well as the veteran's personnel records in 1997.  The veteran 
was notified that these records failed to confirm the 
inservice incurrence of the disabilities now claimed on 
appeal.  He was further notified that the final 
responsibility for submission of evidence supporting the 
claim was his own.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(e)) (If the VA after 
continued efforts to obtain Federal records concludes that it 
is reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  VA will make a 
record of any oral notice conveyed to the claimant).  The 
October 1996 and January 1997 rating decisions, the December 
1996 SOC, the January 1997, October 1997, April 1999 and July 
1999 SSOC as well as the May 1996 and June 1996 RO letters 
informed the veteran of the evidence needed to substantiate 
the claim.  Accordingly, the Board finds that the duty to 
assist under 38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159) has been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



ORDER

Service connection for residuals of frostbite, to include a 
right great toe amputation is denied.  

Service connection for Buerger's disease with a right great 
toe amputation is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

